Campbell, C. J.,
delivered the opinion of the coui’t.
We unhesitatingly adopt as sound, the views of those courts which have held that such a device as was- resorted to by the appellant in disposing of vinous and spirituous liquor was -a violation of the law against unlicensed retailing. State v. Mercer, 32 Iowa, 405 ; Marmont v. State, 48 Ind., 21; Rickart v. People, 79 Ill., 85; Martin v. State, 59 Ala., 34; State v. Lockyear, 95 N. C., 633.
It must be so, unless an association of persons may lawfully do what none of the individuals could ; and it would be a reproach to the law if this were so. “ If any person shall, directly or by any evasion or subterfuge, violate any provision' of this act, then the person so offending (and also any person who may own or have any interest in any vinous or *221spirituous liquors sold contrary to this act) shall be liable to indictment,” etc. Code, §1112. Under this language, there is .no ground for controversy as to the guilt of appellant.

Affirmed.